Citation Nr: 1810484	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to April 2008, in addition to service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2012, March 2013, and April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

In a March 2013 rating decision, the Veteran was denied service connection for bilateral hearing loss disability and a sleep condition.  He failed to submit a timely notice of disagreement.  In April 2014, the RO again denied service connection for bilateral hearing loss disability and sleep apnea.  In July 2014, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2013 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed conditions and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2017); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The March 2013 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

The issues of a higher initial rating for PTSD and service connection for a sleep disorder and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A bilateral hearing loss disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran argues that his hearing loss disability is a result of his service in the Army as an infantryman as he was constantly exposed to loud weapons.

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran has a bilateral hearing loss disability based on puretone thresholds in the left ear and speech discrimination below 94 percent in both ears during the March 2017 VA examination.  The first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of infantryman.  The Veteran reported having high levels of noise exposure from weapons during his period of active service and was engaged in combat.  During the March 2017 VA examination, the examiner stated that the Veteran was exposed to infantry noise, which is considered to have a high probability of acoustic trauma.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss disability is related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records show that the Veteran's hearing was within normal limits in the right ear on entrance and separation from active service; however, as noted by the March 2017 VA examiner, there was a positive decibel change in the left ear during service and hearing loss at 3000 Hertz and 4000 Hertz.  

During the July 2012 VA examination, the Veteran had a hearing loss disability only in the left ear at that time.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that military noise exposure included generators, controlled detonations, explosives, prison noise, and weapons fire.  The Veteran's military occupation specialty in the Army was an infantryman, which has a high probability of noise exposure and it has been confirmed he served in combat in Iraq.  Hearing was found to be within normal limits in 2004 and testing completed in 2007 prior to deployment to Iraq showed mild to moderate hearing loss in the left ear.  Testing in 2008, after returning from Iraq, showed the hearing loss to have remained essentially stable from the time of deployment to the time of return and there was not a significant threshold shift during the time of deployment.  The examiner concluded that based on the documented information, the hearing loss was likely related to the Veteran's noise exposure during his service in the National Guard and was not related to his active duty service time.  A February 2013 VA opinion was subsequently obtained that mirrored the July 2012 VA opinion.

The March 2017 examination report showed a hearing loss disability in both ears.  The examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in service as there was no positive threshold shifts noted in the right ear during service.  Regarding the left ear, the examiner opined that hearing loss was at least as likely as not caused by or a result of an event in service as Veteran's records revealed positive decibels change during service and his exit examination also revealed hearing loss at 3000 Hertz and 4000 Hertz in the left ear, which was suggestive of acoustic trauma.

Given the evidence set forth above and resolving all reasonable doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss disability is warranted.  In-service acoustic trauma is conceded here based on the circumstances of his service and service connection had previously been granted for tinnitus based on such in-service acoustic trauma.  The July 2012 examiner found that the Veteran's hearing loss disability, which was only in the left ear at that time, was caused by noise exposure during his National Guard service.  The March 2017 VA examiner related the hearing loss disability in the Veteran's left ear to his active duty service.  Based on these opinions, the Board finds that service connection is established for a hearing loss disability in the left ear.  Regarding the right ear, the March 2017 VA examiner's negative opinion was based on there being no positive threshold shifts during service.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Therefore, the March 2017 VA opinion relating to right ear hearing loss is not found to be probative.  However, as the Veteran did have acoustic trauma during service that would cause tinnitus and hearing loss in the left ear, the Board finds that after resolving all reasonable doubt in the Veteran's favor, service connection for a hearing loss disability in the right ear is likewise established.  Therefore, the Board finds that service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that the remaining issues on appeal must be remanded for due process and additional development.  

Following the July 2014 statements of the case (SOC) that considered a higher rating for PTSD and the October 2015 SOC that considered service connection for a sleep disorder and insomnia, additional relevant VA medical treatment records and a May 2017 VA psychiatric examination were associated with the record.  There was no subsequent SSOC that considered the additional evidence.  Thus, a remand is required so that the issues on appeal can be readjudicated by the RO with consideration of the additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37.

During private and VA treatment, the Veteran has been found to have obstructive sleep apnea and insomnia.  Treatment records for his service-connected PTSD shows that the Veteran had trouble sleeping relating to his psychiatric disorder.  During September 2017 VA treatment, it was noted that that the Veteran's insomnia was likely related to his PTSD with occasional nightmares as he had trouble staying asleep due to report hypervigilance.  However, it is unclear as to whether the reported insomnia is a symptom of the PTSD or a separate and distinct disability.  The Veteran has not yet been afforded a VA examination in connection with these claimed disorders on appeal.  Thus, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms associated with his sleep apnea and insomnia and current symptoms of his service-connected PTSD. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination(s) to determine whether any diagnosed sleep disorder, to include sleep apnea and insomnia are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner is asked to identify all diagnosed sleep disorder.  The examiner is asked to specifically provide an opinion as to whether the noted insomnia is a symptom of PTSD or a separate and distinct disability from PTSD.

Thereafter, for each sleep disability diagnosed, the examiner is asked to provide an opinion as to whether any currently or previously diagnosed sleep disorder, is related to the Veteran's military service, or whether such etiology is unlikely.  

The examiner is also asked to provide an opinion as to whether any currently or previously diagnosed sleep disorder was caused or aggravated by service-connected PTSD.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice traumas and symptoms.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Readjudicate the issues on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained since the July 2014 and October 2015 SOCs, to include specific consideration of the May 2017 VA psychiatric examination and any additional evidence obtained on remand.  If the decision with respect to the issues remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


